ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Williams (US 2018/0280024; “Williams 1”) is the most relevant prior art.
Williams 1 discloses a trocar release assembly (400) for a surgical stapler (10) comprising:
a housing (402) having opposed openings defining a passage (412) therethrough, the passage (412) configured to receive a sleeve of a trocar assembly (204) therein (Fig. 8);
a release button (404) movably coupled to the housing (402; Figs. 8, 11, 13), the release button (404) movable between an extended position (Figs. 8, 13) and a compressed position (Fig. 11);
a first spring (418) disposed between the housing (402) and the release button (404; Figs. 6, 7), the first spring (418) biasing the release button (404) towards the extended position (para. [0041]);
a pin (406) slidably disposed in a chamber (414) of the housing (402; Figs. 6, 7), the pin (406) slidable between an extended position (Fig. 11) and a retracted position (Fig. 8); and
a second spring (408) operatively coupled with the pin (406; Figs. 6-8, 11, 13).
Williams fails to disclose the second spring (408) biasing the pin (406) towards the extended position.
Instead, Williams’ invention discloses the second spring (408) biasing the pin (406) towards the retracted position (Figs. 8, 13). 
Regarding claim 10, Williams (US 2018/0280024; “Williams 1”) in view of Williams et al. (US 2017/0333077; “Williams 2”) is the most relevant prior art.
Williams 1 discloses a trocar release assembly (400) for a surgical stapler (10) comprising:
a housing (402) having opposed openings defining a passage (412) therethrough, the passage (412) configured to receive a sleeve of a trocar assembly (204) therein (Fig. 8);
a release button (404) movably coupled to the housing (402; Figs. 8, 11, 13), the release button (404) movable between an extended position (Figs. 8, 13) and a compressed position (Fig. 11);
a spring (418) disposed between the housing (402) and the release button (404; Figs. 6, 7), the spring (418) biasing the release button (404) towards the extended position (para. [0041]);
a pin (406) slidably disposed in a chamber (414) of the housing (402; Figs. 6, 7), the pin (406) slidable between an extended position (Fig. 11) and a retracted position (Fig. 8).
Williams 2 teaches a rocker arm (142) pivotable about an axle extending through a center of the rocker arm (142; Figs. 8 and 11).
The combination of references fails to teach operably coupling a pin and a release button such that moving the release button towards the compressed position causes the pin to slide towards the retracted position. Bodily incorporation of Williams 2’s pivotable rocker arm into Williams 1’s linearly actuated release button, would result in an inoperable trocar release assembly. The release button would not be able to provide a pivoting actuating force to the rocker arm, and the trocar release assembly would not be able to retract or extend.
Regarding claim 18, Williams (US 10,973,544; “Williams”) is the most relevant prior art.
Williams discloses a trocar release assembly (130) for a surgical stapler (10) comprising:
a tubular shaft (106);
a housing (132) having opposed openings defining a passage therethrough (131; Fig. 8), the passage (131) configured to receive a sleeve (122) of a trocar assembly (120), the housing (132) disposed in the tubular shaft (106; Fig. 9);
a release button (140a) movably coupled to the housing (132; Figs. 7, 8, 9), the release button (140a) movable between an extended position (Fig. 9) and a compressed position (Figs. 7, 8);
a spring (144) disposed between the housing (132) and the release button (140a; the spring 144 is disposed between the top release button 140a and a bottom portion of housing 132, as depicted in Fig. 8), the spring (144) biasing the release button (140a) towards the extended position (Fig. 9; col. 6 ll. 7-12 discloses the springs biasing element 150 inwardly, in response biases element 140a outwardly);
a pin (150) slidably disposed in a chamber (137a) of the housing (132; Fig. 5), the pin (150) slidable between an extended position (Figs. 7, 8) and a retracted position (Fig. 9); and
a plate (140b) coupling the release button (140a) and the pin (150; Fig. 9) such that movement of the release button (140a) towards the compressed position (Fig. 8) slides the pin (150) towards the retracted position (Fig. 8), the plate (140b) slidable relative to the housing (132; Figs. 8, 9).
Williams fails to disclose the spring spaced form and inner wall of the tubular shaft.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/Primary Examiner, Art Unit 3731